DETAILED ACTION
Claim(s) 1-46 are presented for examination. 
Claims 27, 34, 35, 41 and 42 are amended.
Claim(s) 1-26 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18th, 2021 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) PCT/CN2016/073225 submitted on February 2nd, 2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on August 31st, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments (see remarks pages 7-11 of 12) filed October 18th, 2021 with respect to rejection of claims 27, 28, 33-35 and 40-42 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 27, the applicant argued that, “... the grounds of rejection are internally inconsistent and shift from, first, alleging that the claimed “second information” is taught by Li’s “a transmission mode,” to thereafter alleging that the claimed “second information” is taught by Li’s “Listen-Before-Talk (LBT).” Accordingly, Applicant respectfully submits that the grounds of rejection fail to properly consider the claim as a whole, as required by MPEP §2103(I)(C). Further, the grounds of rejection also fail to articulate the requisite reasoning with some rational underpinning to support the legal conclusion of obviousness" [Remarks, page 9 of 12].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Li et al. (US 10,581,577 B2): fig. 3: Steps “302”, “S304”, “S306” and “S308”; cols. 22-23 disclose as follows:

    PNG
    media_image1.png
    838
    618
    media_image1.png
    Greyscale


	(130) In step S302, scheduling information sent by a base station is received. The scheduling information is used for instructing a terminal to transmit uplink data on an unlicensed frequency spectrum.

	(132) In step S304, a transmission mode of the uplink data is determined.

	
	(140) In step S306, Listen-Before-Talk (LBT) is performed according to the transmission mode.

	(141) Scheduling information of the subframe n is received according to a timing relationship, so LBT is performed before the subframe n+k or at the beginning of the n+k subframe. The value of k is related to the configuration of unlicensed uplink and downlink subframes...

	(145) In step S308, when the LBT is performed successfully according to the transmission mode, the uplink data is sent to the base station according to the scheduling information.


In other words, Li teaches:

“determining second information” by disclosing – determining a transmission mode based on scheduling information received for instructing the terminal to transmit uplink data.

“notifying the second information to the base station before performing PUSCH transmiussion” by disclosing – the uplink data is sent to the base station according to the scheduling information, when LBT is performed successfully (i.e. before the subframe n+k or at the beginning of the n+k subframe) according to the transmission mode.
	
	Therefore a prima facie case of obviousness is established by Li under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 27, 28, 33-35 and 40-42 are rejected under 35 U.S.C. § 103 as being unpatentable over Nory et al. (US 2016/0278050 A1) hereinafter “Nory” in view of Li et al. (US 10,581,577 B2) hereinafter “Li” and in further view of Zhang et al. (US 2015/0055541 A1) hereinafter “Zhang”.

Regarding Claims 27 and 41,
	Nory discloses a user equipment (UE) [see fig(s). 1 & 8, pg. 9, ¶73 lines 1-11, a UE “110”/”112”], comprising: 
[see fig. 8, pg. 9, ¶73 lines 1-11, a transceiver “850” implemented to]: 
	receive first information from a base station [see fig(s). 1 & 7: Step “720”, pg. 1, ¶20 lines 6-8; pg. 8, ¶64 lines 4-11, receive, a field indicating a SRS resource in a DFT-SOFDM symbol for transmission of SRS (i.e. first information) and a field that indicates there is no SRS in the subframe (i.e. second information) from a base station “120”]; and a controller;
	wherein the first information indicates an ending symbol of a Physical Uplink Shared Channel (PUSCH) transmission [see fig(s). 1 & 7: Step “720”, pg. 1, ¶63 lines 7-12, the UE is configured such that it performs LBT in 13th the DFT-SOFDM symbol of subframe n+3, transmit SRS in 14th DFT-SOFDM symbol, such as a last symbol (i.e. ending symbol), of subframe n+3, and then transmits Physical Uplink Shared Channel (PUSCH) in subframe n+4 in first to 12th DFT-SOFDM symbols] in an unlicensed spectrum [see fig 6, pg. 7, ¶59 lines 3-5, for uplink  transmission in unlicensed spectrum], wherein the second information indicates a starting position of the PUSCH transmission [see fig 6, pg. 7, ¶60 lines 1-6, the PUSCH is transmitted in the first DFT-SOFDM symbol reserved for SRS (i.e. a starting position) in a subframe. This is indicated using a field in uplink grant to the UE scheduled for PUSCH transmission] from among a plurality of potential symbol positions within a subframe [see fig 6, pg. 7, ¶60 lines 1-6, for PUSCH transmission only, a shortened PUSCH (i.e. partial subframe) is used, where no PUSCH is transmitted in the symbol reserved for LBT]; and 
	perform the PUSCH transmission [see fig. 7: Step “750”, pg. 8, ¶66 lines 1-5, the PUSCH is transmitted] from the starting position after detecting the channel on the unlicensed spectrum to be idle [see fig. 7: Step “740”, pg. 8, ¶65 lines 5-7, in the first DFT-SOFDM symbol of the subframe when listen before talk indicates that the subframe is available], such that the PUSCH transmission ends at the ending symbol indicated by the first information [see fig. 7: Step “750”, pg. 8, ¶66 lines 1-5, the PUSCH is transmitted in at least a portion of a remaining part of the subframe. The portion of the remaining part of the subframe excludes at least the last DFT-SOFDM symbol of the subframe].
	Nory does not explicitly teach the controller configured to:
	“determine second information”; wherein the transceiver is configured to “notify the second information to the base station”; and wherein the transceiver is configured to “notify the second information to the base station before performing the PUSCH transmission”.
	However Li discloses receiving first information [see fig. 3: Step “S302”, col. 22, lines 44-47, receiving scheduling information sent by a base station instructing the terminal to transmit uplink data on an unlicensed frequency spectrum];
	the controller configured to [see fig. 8, col. 31, lines 25-43, the configuration module “84” implemented to]:
	determine second information [see fig. 3: Step “S304”, col. 22, lines 55-60, determine a transmission mode of the uplink data];
	wherein the transceiver is configured to notify the second information to the base station [see fig. 3: Step “S306”, col. 23, lines 30-31; col. 31, lines 25-43; perform Listen-Before-Talk (LBT) according to the transmission mode]; and 
	wherein the transceiver is configured to notify the second information to the base station before performing the PUSCH transmission [see fig. 3: Step “S308”, col 20, lines 3-13; col. 23, lines 49-51; col. 31, lines 25-43, send uplink data, to the base station according to the scheduling information, when LBT is performed successfully according to the transmission mode].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a controller configured to: “determine second information”; wherein the transceiver is configured to “notify the second information to the base station”; and wherein the transceiver is configured to “notify the second information to the base station before performing the PUSCH transmission” as taught by Li in the system of Nory [see Li abstract, lines 9-15].
	Neither Nory nor Li explicitly teach “the ending symbol is selected by the base station from a group of n potential ending symbols within a subframe, 1 < n < 14”, “the subframe comprises a 1st symbol to a 14th symbol”, “the n potential ending symbols include the 13th symbol of the subframe”, and “the PUSCH transmission being performed within the ending symbol”.
	However Zhang discloses the ending symbol is selected by the base station from a group of n potential ending symbols within a subframe [see fig. 8D, pg. 13, ¶136 lines 4-7; ¶140 lines 1-3, a CCA slot “620” is selected in the context of a one or two millisecond gating interval; CCA slots “620-d” are positioned at the end of the one millisecond gating interval “505-I” or subframe], 1 < n < 14 [see fig. 8D, pg. 13, ¶140 lines 6-8, the gating interval “505-j” includes 14 OFDM symbols], the subframe comprises a 1st symbol to a 14th symbol [see fig. 8F, pg. 13, ¶143 lines 1-16, the first 12 OFDM symbol positions of the S' subframe, as well as the 14 OFDM symbol positions of the preceding D subframe, are used for a downlink transmission upon performing a successful CCA during a CCA slot “620-f” preceding the gating interval “505-k”], the n potential ending symbols include the 13th symbol of the subframe [see fig. 8F, pg. 13, ¶143 lines 1-16, the channel idle time or guard period “705-c” occupy the 13th OFDM symbol position of the S' subframe and part of the 14th OFDM symbol position of the S' subframe], and the PUSCH transmission being performed within the ending symbol [see fig(s). 8A & 11, pg. 12, ¶129 lines 1-7; pg. 14, ¶156 lines 1-4, an S' subframe is included as a last subframe of the current gating interval “505-e”. Thus, the guard period “705-a” and the CCA period “710-a” of the S' subframe occur at the end of the current gating interval “505-e”, just prior to a trailing boundary of the current gating interval “505-e” and the start of a next transmission interval “505-f”; PUSCH signals are handled by base stations and UEs that support LTE/LTE-A communications in an unlicensed spectrum].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the ending symbol is selected by the base station from a group of n potential ending symbols within a subframe, 1 < n < 14”, “the subframe comprises a 1st symbol to a 14th symbol”, “the n potential ending symbols include the 13th symbol of the subframe”, and “the PUSCH transmission being performed within the ending symbol” as taught by Zhang in the combined system of Nory and Li for providing a low gating interval overhead in the presence of a low WiFi activity, and an ability to retain the subframe-based PHY channel design of existing LTE channels [see Zhang pg. 13, lines 7-11].

Regarding Claims 28 and 42,
	Nory discloses the UE of Claim 41 [see fig(s). 1 & 8, pg. 9, ¶73 lines 1-11, the UE “110”/”112”].
	Nory does not explicity teach “n potential ending symbols further include the 14th symbol of the subframe”.
	However Zhang discloses n potential ending symbols further include the 14th symbol of the subframe [see fig. 8D, pg. 13, ¶140 lines 6-8, the gating interval “505-j” includes 14 OFDM symbols].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “n potential ending symbols further include the 14th symbol of the subframe” for the same motivation as set forth in claim 41.

Regarding Claim 33,
	The combined system of Nory and Zhang discloses the method of Claim 27 [see fig. 7, pg. 8, ¶64 lines 1-3, the procedure for transmitting SRS].
[see pg. 4, ¶33 lines 25-27, Downlink Control Information (DCI)].

Regarding Claim 34,
	Nory discloses a method [see fig. 7, pg. 8, ¶64 lines 1-3, a procedure for transmitting SRS] performed by a base station [see fig(s). 1 & 9, pg. 10, ¶89 lines 1-6, implemented with a base station or eNB “120”], the method see fig. 7, pg. 8, ¶64 lines 1-3, the procedure for transmitting SRS] comprising: 
	transmitting first information to a user equipment (UE) [see fig(s). 1 & 7: Step “720”, pg. 1, ¶20 lines 6-8; pg. 8, ¶64 lines 4-11, transmitting, a field indicating a SRS resource in a DFT-SOFDM symbol for transmission of SRS (i.e. first information) and a field that indicates there is no SRS in the subframe (i.e. second information) to a UE “110”/”112”], wherein the first information indicates an ending symbol of a Physical Uplink Shared Channel (PUSCH transmission [see fig(s). 1 & 7: Step “720”, pg. 1, ¶63 lines 7-12, the UE is configured such that it performs LBT in 13th the DFT-SOFDM symbol of subframe n+3, transmit SRS in 14th DFT-SOFDM symbol, such as a last symbol (i.e. ending symbol), of subframe n+3, and then transmits Physical Uplink Shared Channel (PUSCH) in subframe n+4 in first to 12th DFT-SOFDM symbols] in an unlicensed spectrum [see fig 6, pg. 7, ¶59 lines 3-5, for uplink  transmission in unlicensed spectrum], wherein the second information indicates a starting position of the PUSCH transmission [see fig 6, pg. 7, ¶60 lines 1-6, the PUSCH is transmitted in the first DFT-SOFDM symbol reserved for SRS (i.e. a starting position) in a subframe. This is indicated using a field in uplink grant to the UE scheduled for PUSCH transmission], from among a plurality of potential symbol positions within a subframe [see fig 6, pg. 7, ¶60 lines 1-6, for PUSCH transmission only, a shortened PUSCH (i.e. partial subframe) is used, where no PUSCH is transmitted in the symbol reserved for LBT]; and 
[see pgs. 3-4, ¶31 lines 21-27, receiving] the PUSCH transmission [see fig. 7: Step “750”, pg. 8, ¶66 lines 1-5, the PUSCH is transmitted] from the starting position after the channel on the unlicensed spectrum is detected to be idle [see fig. 7: Step “740”, pg. 8, ¶66 lines 1-5, in the first DFT-SOFDM symbol of the subframe when listen before talk indicates that the subframe is available], such that the PUSCH transmission ends at the ending symbol indicated by the first information [see fig. 7: Step “750”, pg. 8, ¶66 lines 1-5, the PUSCH is transmitted in at least a portion of a remaining part of the subframe. The portion of the remaining part of the subframe excludes at least the last DFT-SOFDM symbol of the subframe].
	Nory does not explicitly teach “receiving, from the UE, second information determined by the UE”; wherein “the receiving comprises the base station receiving the second information from the UE before receiving the PUSCH transmission”.
	However Li discloses transmitting first information to a UE [see fig. 3: Step “S302”, col. 22, lines 44-47, transmitting scheduling information, instructing the terminal to transmit uplink data on an unlicensed frequency spectrum];
	receiving [see fig. 3: Step “S308”, col 20, lines 3-13; col. 23, lines 49-51; col. 31, lines 25-43, receiving], from the UE [see fig. 3: Step “S308”, col 20, lines 3-13; col. 23, lines 49-51; col. 31, lines 25-43, from the terminal or UE], second information determined by the UE [see fig. 3: Step “S304”, col. 22, lines 55-60, uplink data according to the determined transmission mode]; wherein 
	the receiving comprises the base station receiving the second information from the UE before receiving the PUSCH transmission [see fig. 3: Step “S308”, col 20, lines 3-13; col. 23, lines 49-51; col. 31, lines 25-43, the uplink data is sent to the base station according to the scheduling information, when the LBT is performed successfully according to the transmission mode].
[see Li abstract, lines 9-15].
	Neither Nory nor Li explicitly teach “the ending symbol is selected by the base station from a group of n potential ending symbols within a subframe, 1 < n < 14”, “the subframe comprises a 1st symbol to a 14th symbol”, “the n potential ending symbols include the 13th symbol of the subframe”, and “the PUSCH transmission being performed within the ending symbol”.
	However Zhang discloses the ending symbol is selected by the base station from a group of n potential ending symbols within a subframe [see fig. 8D, pg. 13, ¶136 lines 4-7; ¶140 lines 1-3, a CCA slot “620” is selected in the context of a one or two millisecond gating interval; CCA slots “620-d” are positioned at the end of the one millisecond gating interval “505-I” or subframe], 1 < n < 14 [see fig. 8D, pg. 13, ¶140 lines 6-8, the gating interval “505-j” includes 14 OFDM symbols], the subframe comprises a 1st symbol to a 14th symbol [see fig. 8F, pg. 13, ¶143 lines 1-16, the first 12 OFDM symbol positions of the S' subframe, as well as the 14 OFDM symbol positions of the preceding D subframe, are used for a downlink transmission upon performing a successful CCA during a CCA slot “620-f” preceding the gating interval “505-k”], the n potential ending symbols include the 13th symbol of the subframe [see fig. 8F, pg. 13, ¶143 lines 1-16, the channel idle time or guard period “705-c” occupy the 13th OFDM symbol position of the S' subframe and part of the 14th OFDM symbol position of the S' subframe], and the PUSCH transmission being performed within the ending symbol [see fig(s). 8A & 11, pg. 12, ¶129 lines 1-7; pg. 14, ¶156 lines 1-4, an S' subframe is included as a last subframe of the current gating interval “505-e”. Thus, the guard period “705-a” and the CCA period “710-a” of the S' subframe occur at the end of the current gating interval “505-e”, just prior to a trailing boundary of the current gating interval “505-e” and the start of a next transmission interval “505-f”; PUSCH signals are handled by base stations and UEs that support LTE/LTE-A communications in an unlicensed spectrum].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the ending symbol is selected by the base station from a group of n potential ending symbols within a subframe, 1 < n < 14”, “the subframe comprises a 1st symbol to a 14th symbol”, “the n potential ending symbols include the 13th symbol of the subframe”, and “the PUSCH transmission being performed within the ending symbol” as taught by Zhang in the combined system of Nory and Li for providing a low gating interval overhead in the presence of a low WiFi activity, and an ability to retain the subframe-based PHY channel design of existing LTE channels [see Zhang pg. 13, lines 7-11].

Regarding Claim 35,
	Nory discloses the method of Claim 34 [see fig. 7, pg. 8, ¶64 lines 1-3, the procedure for transmitting SRS].
	Nory does not explicity teach “n potential ending symbols further include the 14th symbol of the subframe”.
	However Zhang discloses n potential ending symbols further include the 14th symbol of the subframe [see fig. 8D, pg. 13, ¶140 lines 6-8, the gating interval “505-j” includes 14 OFDM symbols].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “n potential ending symbols further include the 14th symbol of the subframe” for the same motivation as set forth in claim 34.

Regarding Claim 40,
	The combined system of Nory and Zhang discloses the method of Claim 34 [see fig. 7, pg. 8, ¶64 lines 1-3, the procedure for transmitting SRS].
	Nory further discloses the first information is a bit of DCI format [see pg. 4, ¶33 lines 25-27, Downlink Control Information (DCI)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Publication Document No.: Nogami et al. (US 2017/0289869 A1); See fig. 30:  Steps: “3002” - “3012”; pg. 26, ¶377 - ¶382 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469